                Case 19-11626-KG              Doc 255       Filed 08/23/19         Page 1 of 12




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR 'I'VE DIS'I'12IC'T OF I2~I.A~JA~


 In re:                                                                       Chapter 11

 PES HOLDINGS,LLC, et al.,l                                                   Case No. 19-11626(KG)

                                    Debtors.                                 (Jointly Administered)

                                                                              Re: Docket No. 128,218

                     AMElliDED ORDER (I) SETTING BAR
                  DATES FOR g+'IY.,II~TG PROOFS O~ CI.Aili~,
              INCLUDING REQUESTS FOR PAYMENT Ull~DER
       SECTION 503(B)(9),(II)SETTING A BAR DATE FOR THE FILING OF
      PROOFS OF CLAIM BY GOVERNMENTAL UNITS,(III) ESTABLISHING
  AMENDED SCHEDULES BAR DATE AND REJECTION DAMAGES BAR DATE,
(IV) APPROVING THE FORM OF AND MANNER FOR FILING PROOFS OF CLAIM,
(V)APPROVING NOTICE OF BAR DATES,AND(VI)GRANTING RELATED RELIEF

          Upon the motion (the "Motion")2 ofthe above-captioned debtors and debtors in possession

(collectively,the "Debtors")for entry ofan order(this"Order")(a) establishing deadlines for filing

proofs of claim, including requests for payment under section 503(b)(9) of the Bankruptcy Code,

in these chapter 11 cases, (b)establishing the Governmental Bar Date, (c) establishing the

Amended Schedules Bar Date and the Rejection Damages Bar Date,(d) approving the proposed

Proof of Claim Form,(e) approving proposed Bar Date Notice,(~ approving the proposed form

of Publication Notice, and (g) granting related relief, all as more fully set forth in the Motion; and

upon the First Day Declaration; and this Court having jurisdiction over this matter pursuant to

28 U.S.C. §§ 157 and 1334 and the Amended Standing Order; and that this Court may enter a final


i   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
    number, are: PES Holdings, LLC(8157); North Yard GP,LLC(5458); North Yard Logistics, L.P.(5952); PES
    Administrative Services, LLC (3022); PES Energy Inc..(0661); PES Intermediate, LLC(0074); PES Ultimate
    Holdings, LLC (6061); and Philadelphia Energy Solutions Refining and Marketing LLC(9574). The Debtors'
    service address is: 1735 Market Street, Philadelphia, Pennsylvania 19103.

Z   Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.
                 Case 19-11626-KG             Doc 255       Filed 08/23/19        Page 2 of 12




order consistent with Article III ofthe United States Constitution; and this Court having found that

venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408

and 1409; and this Court having found that the Debtors' notice of the Motion and opportunity for

a hearing on the Motion were appropriate under the circumstances and no other notice need be

provided; and this Court having reviewed the Motion and having heard the statements in support

ofthe relief requested therein at a hearing before this Court(the "Hearin "); and this Court having

determined that the legal and factual bases set forth in the Motion and at the Hearing establish just

cause for the relief granted herein; and upon all ofthe proceedings had before this Court; and after

due deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

         1.       The Motion is granted as set forth herein.

I.       The Bar Dates ana Procedures for Filing Proofs of Claim.

         2.       Each person or entity3 that asserts a claim against the Debtors that arose before the

Petition Date, including requests for payment under section 503(b)(9) of the Bankruptcy Code,

shall be required to file an original, written proof of claim (a "Proof of Claim"), substantially in

the form attached hereto as Exhibit 1 (the "Proof of Claim Form") or Official Form 410.4

Specifically, the following bar dates("Bar Date" or "Bar Dates," as applicable) are established:

                  a.       Except in the cases of governmental units and certain other
                           exceptions explicitly set forth herein, all Proofs of Claim must be
                           filed so that they are ~ctually received on ar before 5:00 p.m.,

3    Except as otherwise defined herein and in the Motion, all terms specifically defined in the Bankruptcy Code have
     those meanings ascribed to them by the Bankruptcy Code. In particular, as used herein: (a)the term "claim" has
     the meaning given to it in section 101(5)ofthe Bankruptcy Code;(b)the term "entity" has the meaning given to
     it in section 101(15) of the Bankruptcy Code;(c) the term "governmental unit" has the meaning given to it in
     section 101(27)ofthe Bankruptcy Code; and (d)the term "person" has the meaning given to it in section 101(41)
     ofthe Bankruptcy Code.

4    Copies of Official Form 410 may be obtained by: (a)calling the Debtors' restructuring hotline at(866)989-6147
     (toll free) or (818) 906-8300 (international); (b)visiting the Debtors' restructuring website at:
     hops•//www omnim~t com/PESHoldin sg 2019; (c) writing to the Debtors' Claims Processing Center, PES
     Holdings,LLC,et al. Claims Processing, c/o Omni Management Group,5955 Desoto Ave., Suite 100, Woodland
     Hills, CA 91367; and/or(d)visiting the website maintained by the Court at http://www.deb.uscourts.~ov/.
Case 19-11626-KG      Doc 255        Filed 08/23/19   Page 3 of 12




     prevailing Eastern Time, on the date that is 45 days from the
     cla~e t~~e De~torrs die Elie ~cliedules (the "Cl~irns Bar'aate"), ~t
     the addresses anci in the form set forth herein. The Claims Bar
     Date applies to all types of claims against the Debtors that arose or
     are deemed to have arisen before the Petition Date,except for claims
     specifically exempt from complying with the applicable Bar Dates,
     as set forth in this Order.

b.   All governmental units holding claims (whether secured, unsecured
     priority, or unsecured non-priority)that arose(or are deemed to have
     arisen) prior to the Petition Date, including requests for payment
     pursuant to section 503(b)(9) of the Bankruptcy Code, must file
     Proofs of Claims, including claims for unpaid taxes, whether such
     claims arise from prepetition tax years or periods or prepetition
     transactions to which the Debtors were a party, must file such Proofs
     of Claim so they are actually received on or before
     January 17, 2020, at 5:00 ~.m., prevailing Eastern Time
     (the "Governmental Bar Date"), at the addresses and in the
     form set forth Herein.

c.   If the Debtors amend or supplement the Schedules after having
     given notice of the Bar Dates, the Debtors shall give notice by
     first-class mail of any amendment or supplement to holders of
     claims affected thereby, and the deadline for those holders to file
     Proofs of Claim,if necessary, shall be the later of(i) the Claims Bar
     Date or the Governmental Bar Date, as applicable; and
     (ii) 5:00 p.m., prevailing Eastern Time, on the date that is 21 days
     from the date the notice of the filing, amendment, or supplement is
     given (or another time period as may be fixed by this Court)
     (the "Amended Schedules Bar Date"); provided that if a claimant
     has previously filed a Proof of Claim, such claimant is not required
     to file a new Proof of Claim ifthe claim is subject to an amendment
     in the Schedules.

d.    Unless otherwise ordered, all persons or entities asserting claims
      arising from the rejection of executory contracts or unexpired leases
      of the Debtors shall file a Proof of Claim on account of such
      rejection by the later of; (i) the Claims Bar Date; (ii) 5:00 p.m.
      prevailing Eastern time on the date that is 21 days following entry
      of an order approving the rejection of any executory contract or
      unexpired lease ofthe Debtors or the effective date ofsuch rejection
      if rejected pursuant to any rejection procedures approved by Court
      order in these cases; and (iii) any date that this Court may fix in the
      applicable order approving such rejection (the "Rejection Damages
      Bar Date").



                                 3
              Case 19-11626-KG         Doc 255     Filed 08/23/19     Page 4 of 12




       3.      All Proofs of Claim must be filed so as to be actually received by Omni

Management Group,Inc.,("Omni"),the notice and claims agent retained in these chapter 11 cases,

on or before the applicable Bar Date. If Proofs of Claim are not received by Omni on or before

the applicable Bar Date, except in the case of certain exceptions explicitly set forth herein, the

holders of the underlying claims shall be barred from asserting such claims against the Debtors

and precluded from voting on any chapter 11 plans filed in these chapter 11 cases and/or receiving

distributions from the Debtors on account of such claims in these chapter 11 cases.

II.    Parties Exempted froiYi tl~e Bar Date.

       4.      The following categories of claimants shall not be required to file a Proof of Claim

by the applicable Bar Date:

               a.     any person or entity who already has filed a signed Proof of Claim
                      against the respective Debtors) with the Clerk of this Court or with
                      Omni in a form substantially similar to Official Form 410;

               b.     any person or entity whose claim is listed on the Schedules if: (i) the
                      claim is not scheduled as any of "disputed," "contingent," or
                      "unliquidated;" (ii) such person or entity agrees with the amount,
                      nature, and priority of the claim as set forth in the Schedules; and
                      (iii) such person or entity does not dispute that its claim is an
                      obligation only of the specific Debtor against which the claim is
                      listed in the Schedules;

               c.      any person or entity whose claim has previously been allowed by
                       order ofthe Court;

               d.      any person ar entity whose claim has been paid in full by the Debtors
                       pursuant to the Bankruptcy Code or in accordance with an order of
                       the Court;

               e.      any Debtor ornon-Debtor subsidiary having a claim against another
                       Debtor;

               f.      any person or entity whose claim is solely against any of the
                       Debtors' non-Debtor affiliates;

               g,      any holder of an equity interest in the Debtors need not file a proof
                       of interest with respect to the ownership of such equity interest at
Case 19-11626-KG      Doc 255     Filed 08/23/19     Page 5 of 12




     this time; provided however, that any holder of an equity interest
     who wishes to assert a claim against the Debtors, including a claim
     relating to such equity interest or the purchase or sale of such
     interest, must file a Proof of Claim asserting such claim on or prior
     to the Claims Bar Date pursuant to procedures set forth herein;

h.   any current employee of the Debtors, if an order of this Court
     authorized the Debtors to honor such claim in the ordinary course of
     business as a wage, commission, or benefit; pNovided that a
     employee must submit a Proof of Claim by the Claims Bar Date for
     all other claims arising before the Petition Date, including claims for
     wrongful termination, discrimination, harassment, hostile work
     environment, and/or retaliation;

i.    any present or former employees of a Debtor whose employment is
      or was, as applicable, subject to the terms of a collective bargaining
      agreement (and, with respect to benefit claims, spouses and
      beneficiaries of such employees) or any labor union representing
      such employees (collectively, "CBA Parties") with respect to
      prepetition claims based solely on the payment of wages, salaries,
      employee medical benefits, insurance benefits, or other benefits the
      Court has authorized the Debtors to honor in the ordinary course of
      business. CBA Parties need not submit Claims for such amounts
      unless the Debtors have provided written notice to certain CBA
      Parties and their unions, where applicable, that the Debtors do not
      intend to pay such Claims with respect to those certain CBA Parties,
      in which case those CBA Parties will have until the later of(i) the
      General Claims Bar Date and (ii) 35 days after the date of written
      notice to submit Proofs of Claim. Notwithstanding the foregoing,
      employees (present or former) or the labor unions must submit
      claims relating to grievances prior to the General Claims Bar Date
      to the extent the grounds for such grievances arose on or before the
      Petition Date, provided that labor unions may submit a claim
      itemizing such grievances on behalf oftheir respective members;

j.    any current or former officer, director, or employee of any Debtor
      for claims based on indemnification, contribution, or
      reimbursement;

k.    any person or entity holding a claim for which a separate deadline
      is fixed by this Court;

1.    claims for fees and expenses of professionals retained in these
      chapter 11 cases;

m.    any entity holding a claim allowable under sections 503(b) and
      507(a)(2) of the Bankruptcy Code as an expense of administration
             Case 19-11626-KG       Doc 255         Filed 08/23/19   Page 6 of 12




                    incurred in the ordinary course,provided that any entity asserting a
                    claim entitled to priority under section 503(b)(9) of the B~.nkruptcy
                    Code must assert such claims by filing a request for payment or a.
                    Proof of Claim on or prior to the Claims Bar Date;

             n.     the SOA Secured Parties and the Existing Term Loan Secured
                    Parties (each, as defined in the Interim Order (I) Authorizing the
                    Debtors to (A) Obtain Post-Petition Financing PuNsuant to
                    11 U.S.C. ~~ 105, 361, 362, 363(B), 364(C)(1), 364(C)(2),
                    364(C)(3), 364(D)(1), and 364(E) and (B) Utilize Cash Collateral
                    Pursuant to 11 U,S.C. ~ 363, (II) Granting Adequate Protection to
                    Prepetition Secured PaNties Pursuant to I1 U.S.C. §,~ 361, 362, 363,
                    364, and 507(B), and (III) Scheduling Final HeaNing Pursuant to
                    Bankruptcy Rules 40001(b) and (c) (the "Interim DIP Order")
                    [Docket No.85],for claims arising from or relating to the applicable
                    Prepetition Debt Documents (as defined in the Interim DIP Order),
                    provided that each of the SOA Agent and the Existing Term Loan
                    Agent(each as defined in the Interim DIP Order), on behalf of the
                    SOA Secured Parties and the Existing Term Loan Secured Parties,
                    as applicable, is authorized and entitled, in its sole discretion, but
                    not required, to file (and amend and/or supplement, as it sees fit) a
                    single, master consolidated proof of claim in respect of the
                    applicable Prepetition Secured Obligations in the manner described
                    in paragraph 27 ofthe Interim DIP Order or any analogous provision
                    of the Final Order (as defined in the Interim DIP Order) upon entry
                    thereof. In the event of any inconsistency between this Order, on
                    the one hand, and the Interim DIP Order or the Final Order (as
                     defined in the Interim DIP Order), upon entry thereof, on the other
                     hand, the latter shall control.

III.   Substantive I~equireme~~ts of Proofs of Claim.

       5.     The following requirements shall apply with respect to filing and preparing each

Proof of Claim:

              a.     Cosatetats. Each Proof of Claim must: (i) be written in English;
                     (ii) include a claim amount denominated in United States dollars;
                     (iii) conform substantially with the Proof of Claim Form provided
                     by the Debtors or Official Form 410; and (iv) be signed by the
                     claimant or by an authorized agent or legal representative of the
                     claimant.

              b.     Section 503(b)(9) Clai~rt. Any Proof of Claim asserting a claim
                     entitled to priority under section 503(b)(9) of the Bankruptcy Code
                     must also: (i) include the value of the goods delivered to and
                     received by the Debtors in the twenty 20 days prior to the Petition

                                               C~
Case 19-11626-KG      Doc 255        Filed 08/23/19   Page 7 of 12




     Date; (ii) attach any documentation identifying the particular
     invoices -for which the 503(b}(9) claim is being asserted; and
     (iii) attach documentation of any reclamation demand made to the
     Debtors under section 546(c) of the Bankruptcy Code (if
     applicable).

c.   Original Signatrdres Required. Only origijial Proofs of Claim or
     claims filed electronically through the interface available at
     https://www.omnimgt.com/PESHoldin sg 2019 may be deemed
     acceptable for purposes of claims administration. Copies of Proofs
     of Claim or Proofs of Claim sent by facsimile or electronic mail will
     not be accepted.

d.   Ide~~tification of the Debtor entity. Each Proof of Claim must
     clearly identify the Debtor against which a claim is asserted,
     including the individual Debtor's case number. A Proof of Claim
     filed under the joint administration case number (No. 19-11626
     (KG)) or otherwise without identifying a specific Debtor, will be
     deemed as filed only against PES Holdings, LLC.

e.    Clarfrt Against 1Vlultiple Debtor Entities. Unless otherwise ordered
      by this Court, each Proof of Claim must state a claim against only
      orae Debtor and clearly indicate the Debtor against which the claim
      is asserted. To the extent more than one Debtor is listed on the Proof
      of Claim, such claim may be treated as if filed only against the first-
      listed Debtor.

f.    Srspporting Docr~sszentatiort. Each Proof of Claim must include
      supporting documentation in accordance with Bankruptcy
      Rules 3001(c) and (d). If, however, such documentation is
      voluminous, upon prior written consent of the Debtors' counsel,
      such Proofof Claim may include a summary ofsuch documentation
      or an explanation as to why such documentation is not available;
      provided that any creditor that receives such written consent shall
      be required to transmit such writings to the Debtors' counsel upon
      request no later than 10 days from the date of such request.

g.    Tineely Service. Each Proof of Claim must be filed, including
      supporting documentation, so as to be actas~lly received by the
      Claims and Notice Agent on or before the .Claims Bar Date or the
      Governmental Bar Date (or, where applicable, on or before any
      other bar date as set forth herein or by order of the Court) either:
      (i) electronically through    the     interface     available     at
      https://www.omnimgt.com/PESHoldin sg 2019 or (ii) by first class
      U.S. mail, by overnight U.S. mail, or other hand delivery system at
      the following address:


                                 7
              Case 19-11626-KG        Doc 255     Filed 08/23/19       Page 8 of 12




                                 PES Holdings, LLC, et al. Claims Processing
                                       c/o Or3nni Management Graup
                                        5955 Desoto Ave., Suite 100
                                         Woodland Hills, CA 91367

                      PROOFS OF CLAIM SUBMITTED BY FACSIMILE OR
                      ELECTRONIC MAIL WILL NOT BE ACCEPTED.

              h.      ~teceipt ofService. Claimants wishing to receive acknowledgment
                      that their Proofs of Claim were received by Omni must submit(i) a
                      copy of the Proof of Claim Form (in addition to the original Proof
                      of Claim Form sent to Omni); and (ii) aself-addressed, stamped
                      envelope to Omni.

IV.    Iclenti~cation of Known Creditors.

       6.     The Debtors shall mail notice of the Claims Bar Date (or the Governmental Bar

Date, as applicable) to their known creditors, and such mailing shall be made to the last known

mailing address for each such creditor.

V.     Proceclui•es for Providing Notice of t~~e I3ar Date.

       A.      Mailing of Bar Date Notices.

       7.      Pursuant to Bankruptcy Rule 2002(a)(7), the Debtors propose to cause written

notice of the Bar Dates, substantially in the form annexed as Exhibit 2 hereto (the "Bar Date

Notice", and together a Proof of Claim Form, collectively, the "Bar Date Package") to be mailed

via first class mail, no later than 3 business days after the the filing of the Schedules, to the

following parties:

               a.     the U.S. Trustee for the District of Delaware;

               b.     the entities listed as holding the SO largest unsecured claims against
                      the Debtors(on a consolidated basis);

               c,     counsel to the administrative agent and the lenders under the
                      Debtors' postpetition debtor-in-possession financing facility;

               d.     the administrative agent and lenders under the Debtors' prepetition
                      term loan facility and counsel thereto
              Case 19-11626-KG         Doc 255     Filed 08/23/19     Page 9 of 12




              e.      party to the Debtors' prepetition intermediation facility and counsel
                      thereto;

              f.      all known creditors and other known holders of claims against the
                      Debtors, including all entities listed in the Schedules as holding
                      claims against the Debtors;

              g.      all entities that have requested notice of the proceedings in these
                      chapter 11 cases pursuant to Bankruptcy Rule 2002 as ofthe date of
                      the Bar Date Order;

              h.      all entities that have filed Proofs of Claim in these chapter 11 cases
                      as of the date ofthe Bar Date Order;

              i.      all known non-Debtor equity and interest holders of the Debtors as
                      of the date the Bar Date Order is entered (whose Bar Date Package
                      shall not contain a Proof of Claim Form);

              j.      all known entities who are party to executory contracts and
                      unexpired leases with the Debtors;

              k.      all known entities who are party to active litigation with the Debtors;

                      all current and former employees (to the extent that contact
                      information for former employees is available in the Debtors'
                      records);

               m.     all regulatory authorities that regulate the Debtors' businesses,
                      including environmental and permitting authorities;

               n.     the Office of the Attorney General for each state in which the
                      Debtors maintain or conduct business;

               o.     the United States Internal Revenue Service; and

               p.     all other taxing authorities for the jurisdictions in which the Debtors
                      maintain or conduct business.

       8.      The Debtors shall provide all known creditors listed in the Debtors' Schedules and,

upon any amendment to the Debtors' Schedules,each ofthe creditors affected by such amendment,

with a "personalized" Proof of Claim Form, which will identify how the Debtors have scheduled

the creditors' claim in the Schedules, including, without limitation: (a)the identity of the Debtor

against which the creditor's claim is scheduled; (b)the amount of the scheduled claim, if any;
              Case 19-11626-KG         Doc 255     Filed 08/23/19     Page 10 of 12




(c) whether the claim is listed as contingent, unliquidated, or disputed; and (d) whether the claim

is listed as secured, unsecured priority, or unsecured non-priority. Each creditor shall have an

opportunity to inspect the Proof of Claim Form provided by the Debtors and correct any

information that is missing, incorrect, or incomplete. Additionally, any creditor may choose to

submit a Proof of Claim on a different form as long as it is substantially similar to Official

Form 410.

        9.     After the initial mailing of the Bar Date Packages, the Debtors may, in their sole

discretion, make supplemental mailings of notices or packages, including in the event that:

(a) notices are returned by the post office with forwarding addresses;(b)certain parties acting on

behalf of parties in interest decline to pass along notices to these parties and instead return their

names and addresses to the Debtors for direct mailing, and (c) additional potential claimants

become known as the result ofthe Bar Date mailing process. In this regard,the Debtors may make

supplemental mailings of the Bar Date Package in these and similar circumstances at any time up

to 14 days in advance ofthe applicable Bar Date, with any such mailings being deemed timely and

the relevant Bar Date being applicable to the recipient creditors.

        B.      Publication of the Bar Date Notice.

        10.     The Debtors shall cause notice of the Claims Bar Date and the Governmental Bar

Date to be given by publication to creditors to whom notice by mail is impracticable, including

creditors who are unknown or not reasonably ascertainable by the Debtors and creditors whose

identities are known but whose addresses are unknown by the Debtors. Specifically, the Debtors

 shall cause the Bar Date Notice to be published, modified for publication in substantially the form

 annexed hereto as Exhii~it 3 (the "Publication Notice"), on one occasion in The New York

 Times (national edition), USA Today (national edition), and The Wall Street Journal (national



                                                 ~1]
              Case 19-11626-KG        Doc 255      Filed 08/23/19     Page 11 of 12




edition) on or before September 30, 2019, thus satisfying the requirements of Bankruptcy

Rule 2002(a)(7)that such notice be published at least 21 days before the Claims Bar Date.

       11.     Notice of the Bar Dates as set forth in this order and in the manner set forth herein

(including, but not limited to, the Bar Date Notice, the Publication Notice, and any supplemental

notices that the Debtors may send from time to time) constitutes adequate and sufficient notice of

each of the Bar Dates and satisfies the requirements of the Bankruptcy Code, the Bankruptcy

Rules, and the Local Rules.

VI.    Consequences of Failure to File a Proof of Claim.

       12.     Any person or entity who is required, but fails, to file a Proof of Claim in

accordance with the Bar Date Order on or before the applicable Bar Date shall be forever barred,

estopped, and enjoined from asserting such claim against the Debtors (or filing a Proof of Claim)

and shall not be treated as a creditor for purposes of voting and distribution; however, this does

not limit any rights a person or entity may or may not have under Rule 3003(c)(2). Without

limiting the foregoing sentence, any creditor asserting a claim entitled to priority pursuant to

section 503(b)(9) ofthe Bankruptcy Code that fails to file a Proofof Claim in accordance with this

Order shall not be entitled to any priority treatment on account of such claim pursuant to section

503(b)(9) of the Bankruptcy Code, regardless of whether such claim is identified in the Schedules

as not contingent, not disputed, and not liquidated.

        13.    Any person or entity who is required, but fails, to file a Proof of Claim or an in

accordance with this Order on or before the applicable Bar Date shall be prohibited from voting to

accept or reject any plan filed in these chapter 11 cases, participating in any distribution in these

chapter 11 cases on account of such claim, or receiving further notices regarding such claim.

        14.    Notice ofthe Bar Dates as set forth in this Order and in the manner set forth herein

(including, but not limited to, the Bar Date Notice, the Publication Notice, and any supplemental
                                                 11
               Case 19-11626-KG        Doc 255     Filed 08/23/19      Page 12 of 12




notices that the Debtors may send from time to time) constitutes adequate and sufficient notice of

each of the Bar Dates and satisfies the requirements of the Bankruptcy Code, the Bankruptcy

Rules, and the Local Rules.

VII.   Miscellaneous.

       15.     Notice ofthe Motion as provided therein shall be deemed good and sufficient notice

of such Motion and the requirements ofthe Bankruptcy Rules and the Local Rules are satisfied by

such notice.

       16.     Notwithstanding any Bankruptcy Rule to the contrary, the terms and conditions of

this Order are immediately effective and enforceable upon its entry.

       17.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

        18.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this.Order.




       Dated: August 23rd, 2019                  KEVIN GROSS
       Wilmington, Delaware                      UNITED
                                                 12     STATES BANKRUPTCY JUDGE
